Citation Nr: 1137975	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  08-18 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO).  

In May 2007, a Decision Review Officer (DRO) hearing was held.  A transcript of this hearing is associated with the claims file.  

The Board notes that the Veteran also disagreed with the denial of entitlement to service connection for a left hip disability.  In March 2008, the RO granted entitlement to service connection for left hip bursitis.  This issue has been resolved and is not for consideration by the Board.  

The RO adjudicated the Veteran's psychiatric claim as a claim of entitlement to service connection for a major depressive disorder.  A review of the record indicates various psychiatric diagnoses, including anxiety, depression, major depressive disorder, posttraumatic stress disorder, and panic disorder with agoraphobia.  As such, the Board has recharacterized the issue as stated above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2006, the Veteran claimed inter alia entitlement to service connection for a neck disability, migraines, and depression.  In June 2007, the RO, in pertinent part, denied entitlement to service connection for a C6-7disc herniation, claimed as cervical spine/neck condition; migraine headaches; and major depressive disorder.  The Veteran disagreed and subsequently perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board observes that the regulation pertaining to secondary service connection was amended during the course of the Veteran's appeal, effective October 10, 2006.  Under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b) (2007-2011).  This requirement was not contained in prior versions of the regulation.  See 38 C.F.R. § 3.310 (2006). 

The Veteran is currently service connected for a lumbosacral strain (30 percent); right elbow epicondylitis (10 percent); left elbow epicondylitis (10 percent); left shoulder bicipital tendonitis (10 percent); left hip bursitis (10 percent); a left ring finger scar (0 percent); and status post left bunionectomy with saphenous nerve injury (0 percent).  

The evidence of record shows that the Veteran receives VA medical treatment.  Unfortunately, VA medical records were last printed in May 2008.  Hence, updated VA medical records should be obtained on remand.  See 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Cervical spine disability

At the May 2007 hearing, the Veteran testified that he never hit his cervical spine during service or anything of that nature.  Rather, he reported that as a supply sergeant he did a lot of heavy lifting and he felt that his symptoms started as a result of that lifting.  

The Veteran is competent to report that he did heavy lifting during service and his reports appear consistent with his duties in supply.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).

Service records dated in December 1989 show the Veteran was seen for complaints of left shoulder pain and extremity pain (T1-7).  Service records do not document cervical spine trauma or a chronic cervical spine disorder.  

A June 2000 private magnetic resonance imaging (MRI) report showed left C6-7 disc herniation.  Records dated in September 2004 indicate the Veteran was seen for neck and right arm pain that started following a 104 mile bike ride.  Associated neurology notes indicate no previous history of neck problems and diagnosed acute right C7 radiculopathy, probably due to herniated disc or spondylosis.  A September 2004 MRI indicates that the disc herniation had decreased in size since the previous study.  

A May 2007 statement from the Veteran's private chiropractor indicates that she reviewed his service records.  She noted that the retirement examination indicated chronic low back pain and intermittent shoulder pain and that both of these injuries were likely to cause increased stress on the cervical spine in later years.  It was her professional opinion that:

[I]n spite of the fact that these reports do not include a separate injury or trauma to the cervical spine, it is likely that the condition of the [Veteran's] cervical spine is secondary to injuries to his shoulders, low back, and hips.  It is extremely likely that his body compensated structurally for imbalances in his low back and pelvis and that he compensated for pain and weakness due to his shoulder and elbow injuries.  Since he has no other documented injury to his cervical spine, this scenario is highly likely.  

The Veteran underwent a VA examination in March 2008.  This examination was conducted by a nurse practitioner, who opined that the Veteran's cervical radiculopathy/cervical spine disability was less likely related to his service and less likely secondary to any of his service-connected disabilities.  

On review, the claims file contains competing opinions.  One from a private chiropractor and one from a VA nurse practitioner.  Considering the medical complexity of this issue, the Board finds that a specialist examination is warranted.  This examination should also address secondary service connection by way of aggravation.  See 38 C.F.R. § 3.159(c)(4) (2011).  

Migraine headaches

In his June 2006 claim, the Veteran alleged that his neck problems cause severe migraines.  

At the May 2007 hearing, the Veteran reported that he had migraines when he was in the military but he was not seeing a doctor until he got out.  He reported that while in the military he was hit in the face with a softball and broke his nose.  He testified that the military doctor who later operated on a deviated septum told him that the deviation was causing headaches because part of the Veteran's outer nose was touching the inside and causing the headaches.  Unfortunately, postoperatively the headaches did not go away.  The Veteran reports undergoing the operation in 1996 or 1998.

On review, the Board is unable to locate any service records documenting a nasal fracture or subsequent in-service surgery.  At the appellant's December 1994 retirement examination his nose was clinically normal, and  he denied any nose trouble or head injury.  He also denied having frequent or severe headaches.  The Board observes that the Veteran was discharged in 1995, which is prior to the date of the reported surgery.  Notwithstanding, on remand the Veteran should be given an opportunity to identify the military treatment facility where he reportedly had the surgery and attempts should be made to obtain any identified records.  See 38 C.F.R. § 3.159(c)(2).  

Private neurology records dated in April 2003 indicate that the Veteran has had headaches for about seven years.  They were intermittent, seeming to occur after an injury at that time.  The impression was analgesic rebound headache with superimposed migraine.  

A May 2007 statement from the Veteran's chiropractor indicates that "[i]t is also very likely that his severe headaches are linked to the condition of his cervical spine."  

The Veteran underwent a VA examination in March 2008.  The examiner, a VA nurse practitioner, discussed cervicogenic headaches in detail and indicated that the Veteran's cervical problems were at C5, 6, 7 and likely the headaches were related to stress, tension, and overuse of analgesia.  

Given the Veteran's contentions that his migraines are related to his neck problems, this issue must be deferred pending the outcome of the cervical spine issue.  Further, the Board finds that additional medical opinion is needed.  See 38 C.F.R. § 3.159(c)(4).  


Acquired psychiatric disorder

At the May 2007 hearing, the Veteran testified that he got divorced in 1991 and was a single father with small children.  He reported a breakdown in 1999 or 2000.  When asked whether his depression had anything to do with his back or orthopedic problems, the Veteran indicated that "it bothers [him]." 

Service treatment records show that the Veteran was seen in October 1991 and reported that his job was extremely stressful with long hours and much responsibility.  He also experienced a recent divorce but felt he was handling things well.  In his December 1994 separation history the Veteran reported having depression or excessive worry, and nervous trouble.  The examiner indicated that the Veteran was worried and down about his current divorce.  

Private medical records show treatment for depression beginning in approximately 2003.  

The Veteran underwent a VA examination in August 2006.  At that time, the claims file was unavailable for review.  The axis I diagnosis was major depressive disorder, recurrent, rule out bipolar II disorder, rule out attention deficit/hyperactivity disorder.  The examiner noted that the Veteran presented with a range of symptoms indicative of anxiety and mood disorder.  A medical opinion was not provided regarding whether any currently diagnosed disability was related to the Veteran's complaints during service or service-connected disability.  

Given the Veteran's suggestion that he has a psychiatric disability related to service-connected disabilities, this issue must be deferred pending the outcome of the above issues.  Additionally, the Veteran has a currently diagnosed psychiatric disability and reported feelings of depression during active service and continuing to date.  Considering the Veteran's statements, as well as the evidence of record, the Board finds that additional examination and opinion are warranted.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request all relevant VA medical records for the period from May 2008 to the present.  All records obtained or responses received should be associated with the claims file.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  The RO/AMC should contact the Veteran and ask that he provide additional details regarding a reported in-service nasal fracture and surgery.  Specifically, the Veteran should identify the date of injury and the location of any military or other facility where he received treatment.  All identified records should be requested.  The Veteran should provide an authorization for any identified private records.  

3.  Thereafter, the RO/AMC should schedule the Veteran for a VA examination by a neurosurgeon to determine the nature and etiology of any cervical and/or migraine disorder.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.

The examiner is to opine whether it is at least as likely as not that any currently diagnosed cervical disability is related to active military service, to include the Veteran's complaints of heavy lifting; or is related to (proximately due to or the result of), or otherwise aggravated by service-connected disabilities.  

The examiner is to address the etiology of any diagnosed migraine headache disorder.  Specifically, is it at least as likely as not that migraine headaches are related to military service or events therein; or are related to (proximately due to or the result of), or otherwise aggravated by service-connected disabilities.  

The examiner is to provide a complete rationale for any opinion offered.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the causation of any cervical disability or migraine headaches is unknowable.  

4.  The RO/AMC should schedule the Veteran for a VA examination by a psychiatrist to determine the nature and etiology of any diagnosed psychiatric disorder.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.

The examiner is to opine whether it is at least as likely as not that any currently diagnosed psychiatric disorder is related to active military service; or is related to (proximately due to or the result of), or otherwise aggravated by service-connected disabilities.  The examiner is requested to provide a complete rationale for any opinion offered.  

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the cause of any psychiatric disorder is unknowable.  

5.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

6.  The Veteran is to be notified that it is his responsibility to report for all examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

7.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the issue of entitlement to service connection for a cervical disability, migraine headaches, and an acquired psychiatric disorder.  All applicable laws, regulations, and theories of entitlement should be considered.  The prior version of 38 C.F.R. § 3.310(b) is for consideration.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


